Citation Nr: 0637045	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-37 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to April 1965 
and from March 1970 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2005.  A transcript of the 
hearing testimony is associated with the claim file.

This case was previously remanded for further development by 
the Board in March 2006.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence of record does not show that 
bilateral hearing loss is related to the veteran's active 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated  by 
service.  38 U.S.C.A.  §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 3.303, 3.304, 3.306 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2004.  The 
RO provided the veteran letter notice to his claim for 
service connection in letters dated August 2003, November 
2003, and January 2004 informing him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  The notice letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A.               § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are service medical records, VA treatment 
records, a private physician's letter, and a VA examination 
of record.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran testified in a November 2005 hearing that he had 
hearing loss when he went to work for a private company in 
1983.  He believes that his hearing loss is related his jobs 
in the service as an aircraft engine specialist and aircraft 
systems inspector.  He states he did not wear hearing 
protection.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

An August 1964 service medical record show that the veteran 
reported that his right ear feels full and that he was not 
able to hear from it.  A December 1969 medical record shows 
normal hearing.  All other medical records do not show a 
finding of hearing loss.

In a November 1995 letter from a private physician, the 
physician opined that the veteran's hearing loss was a 
familial type of adult onset neurosensory hearing loss 
superimposed on a prior noise induced hearing loss.  The 
physician noted that the veteran had bilateral neurosensory 
hearing loss greater on the right than left, and features of 
a noise induced type of hearing loss with his greatest loss 
at 4,000 cycles per second in both ears.  The physician noted 
a prior evaluation approximately ten years ago where 
neurosensory hearing loss was felt to be related to prior 
noise exposure which was most likely related to eleven years 
in the military working as an airplane mechanic. 

A June 2003 document reflects that the veteran has hearing 
loss.  

In a December 2003 VA examination, the examiner stated that 
since the veteran's April 1973 audiometric examination did 
not show hearing loss and he had experienced noise exposure 
after service, the veteran's current hearing loss was not at 
least as likely as not due to service.  

An October 2004 VA treatment record shows an audiology 
examination.  

In an April 2006 VA examination addendum, the examiner stated 
that it is highly unlikely that the veteran's in-service 
exposure to noise resulted in the current hearing loss.  The 
examiner based his opinion on a recent National Academy of 
Sciences study showing that there is no scientific basis for 
delayed onset noise induced hearing loss.  
 
Initially, the Board notes that the veteran has a current 
diagnosis of bilateral hearing loss, as is evidenced from 
medical records from November 1995 showing bilateral hearing 
loss.  Therefore, there is no evidence of hearing loss in-
service and there is current evidence of hearing loss.  As 
the hearing loss was first documented after service and is 
currently shown, the remaining question is whether the 
evidence, including that pertinent to service, establishes 
that hearing loss was incurred during service.  38 C.F.R. § 
3.303(d).  A review of the evidence shows that service 
connection for hearing loss is not warranted.  After service, 
the first medical evidence of hearing loss is in 1995, twenty 
one years after separation.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  In the present case, though the 
veteran asserts that he was diagnosed with hearing loss as 
early as 1983, there is no record of this of file.  
Therefore, with no evidence of hearing loss until 1995, there 
is no basis for a grant of service connection.

Additionally, there is a medical opinion stating that the 
veteran's hearing loss is not related to service.  The 
December 2003 VA examiner found that since the veteran's 
April 1973 did not show hearing loss and he had experienced 
noise exposure after service, the veteran's current hearing 
loss was not at least as likely as not due to service.  
Additionally, in the April 2006 VA examination addendum, the 
examiner stated that it is highly unlikely that the veteran's 
in-service exposure to noise resulted in the current hearing 
loss.  The examiner based his opinion on a recent study from 
the National Academy of Sciences showing that there is no 
scientific basis for delayed onset noise induced hearing 
loss.  Therefore, service connection for bilateral hearing 
loss is not warranted.

The Board notes the November 1995 letter from a private 
physician, the physician opined that the veteran's hearing 
loss was a familial type of adult onset neurosensory hearing 
loss superimposed on a prior noise induced hearing loss.  The 
physician noted a prior evaluation approximately ten years 
ago where neurosensory hearing loss was felt to be related to 
prior noise exposure which was most likely related to eleven 
years in the military working as an airplane mechanic.  The 
Board does not find this claim to be persuasive.  First, the 
actual evaluation relating the neurosensory hearing loss to 
noise exposure in the military was not included.  Second, 
there is no indication that whoever made this determination 
had reviewed all the records, specifically the claims file 
and service medical records.  Finally, there is no 
explanation or rationale provided for the conclusion that 
neurosensory hearing loss was due to noise exposure in the 
military.  In contrast, the April 2006 VA examiner's addendum 
provided a rationale for its conclusion, specifically citing 
a recent study from the National Academy of Sciences showing 
that there is no scientific basis for delayed onset noise-
induced hearing loss.  Therefore, the November 1995 letter is 
not accepted as persuasive evidence of a nexus opinion 
relating the current bilateral hearing loss to any noise 
exposure in service. 
 
The Board acknowledges the veteran's opinion that the current 
hearing loss is due to service.  This determination, however, 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, which does not show a relationship between hearing 
loss and service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for hearing loss 
is not warranted 



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


